In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Dutchess County, dated January 30, 1980, which granted the application. The appeal brings up for review so much of an order of the same court, dated May 27, 1980, as, upon reargument, adhered to its original determination. Appeal from judgment dismissed, without costs or disbursements. The judgment was superseded by the order entered upon reargument. Order reversed, insofar as reviewed, on the law, without costs or disbursements, judgment vacated, proceeding dismissed and the parties are directed to proceed to arbitration (see Matter of City of Poughkeepsie v City of Poughkeepsie, Unit, Local 486, CSEA, 78 AD2d 653). Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.